UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4974



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WARDELL RODNEY JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-19)


Submitted:   March 23, 2005                 Decided:   April 7, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Robert Leonard Flax, Richmond, Virginia, for Appellant.    Paul
Joseph McNulty, United States Attorney, Alexandria, Virginia;
Gurney Wingate Grant, II, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wardell Rodney Jones seeks to appeal his conviction and

sentence.     The Government has moved to dismiss the appeal as

untimely. In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.     Fed. R. App. P.

4(b)(1)(A). With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.    Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its judgment in May 2004; the

notice of appeal was not filed until October 2004.     Because Jones

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we grant the Government’s motion

and dismiss the appeal from Jones’ conviction and sentence.

            Further, Jones seeks to appeal the district court’s order

denying his motion for an extension of time to file a notice of

appeal.   Because the district court lacked jurisdiction to extend

the appeal period, we affirm that order.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                AFFIRMED IN PART; DISMISSED IN PART




                                - 2 -